           Case 1:21-cr-00025-MAC-ZJH Document 92 Filed 05/06/21 Page 1 of 1 PageID #: 246
AO 187 (Rev. 7/87) Exhibit and Witness List


                                              UNITED STATES DISTRICT COURT

                         Eastern                          DISTRICT OF                   Texas

UNTIED STATES OF AMERICA                                             EXHIBIT AND WITNESS LIST
v.
Miguel Cobos (1); Emma Ramos (2); Javier                                      1:21cr25 (1)(2)(4)(8)(10)
Fernando Hernandez (4); Exiquio Lopez (8)
and Gilberto Carlos Guerra-Garza (10)


   PRESIDING JUDGE                              PLAINTIFF'S ATTORNEY -                   DEFENDANT'S ATTORNEY
   Keith F. Giblin                                   Donald Carter                       Norman Silverman; Gary Dennison;
                                                                                         Mark Bennett; Ralph Martinez; Juan
                                                                                         Guerra
   Detention Hearing 5/6/2021                   COURT REPORTER                           COURTROOM DEPUTY
                                                Sherré White                             Sherré White

  Called by:                                    Date                Witness Name
                                                Called:

   Donald Carter behalf of the Government       5/6/2021    Mark Terry, Special Agent, DEA (W1)


  Gary Dennison behalf of Emma Ramos(2)         5/6/2021    Mireya Ramos (W2)

  Ralph Martinez behalf of Exiquio Lopez        5/6/2021    Ruby Pena-Villarreal (W3)
  (8)

  Ralph Martinez behalf of Exiquio Lopez        5/6/2021    Midgalia Lopez (W4)
  (8)

  Juan Guerra behalf of Gilberto Carlos         5/6/2021    Ibrahim Salem (W5)
  Guerra-Garza (10)

  Mark Bennett behalf of Javier Hernandez       5/6/2021    Dina Crballo-Jones (W6)
  (4)

  Norman Silverman behalf of Miguel             5/6/2021    Blanco Cobos (W7)
  Cobos (1)
